Citation Nr: 0824456	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Propriety of termination of Dependency and Indemnity 
Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1948 to December 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Milwaukee, Wisconsin, finding that the termination of DIC 
benefits was proper.  

The claimant filed a request for equitable relief from the 
Secretary of Veterans Affairs in May 2006.  VA responded to 
the claimant in August 2007, informing her that because she 
still had an appeal pending before the Board, equitable 
relief could not be considered at that time.  The Board has 
now made a decision on this matter, and there is no further 
action pending before the Board.  The claimant may wish to 
resubmit her claim for equitable relief to the Secretary of 
Veterans Affairs.  


FINDING OF FACT

The claimant's application for DIC benefits was submitted to 
VA on December 16, 2004.  


CONCLUSION OF LAW

The criteria for eligibility to receive VA DIC benefits as a 
remarried surviving spouse of the veteran have not been met.  
38 U.S.C.A. §§ 101, 103, 5101(a), 5124 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.55, 
3.55(a)(10)(ii), 3.102, 3.151, 3.155, 20.305, 20.306 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Analysis

After the veteran's death, the appellant received DIC 
benefits.  The appellant remarried in May 1980, and informed 
VA of her remarriage.  As a result, her DIC benefits were 
terminated.  At that time, under VA law, if a surviving 
spouse of a veteran remarried, the spouse was not entitled to 
DIC benefits, unless the remarriage was terminated by death, 
divorce, or annulment.  See 38 U.S.C.A. §§ 101(3), 1311(e)(1) 
(West 1991 & Supp. 1996).  

This law was amended, however, in 2003.  According to Pub. L. 
No. 108-183, if an individual would otherwise be eligible for 
benefits as a surviving spouse of a veteran, except for 
having remarried prior to December 16, 2003, he or she could 
retain eligibility for DIC if the remarriage was after the 
individual had attained age 57, and if the individual applied 
for reinstatement prior to December 16, 2004.  Pub. L. No. 
108-183, § 101(c).  (codified at 38 U.S.C.A. § 103).  
According to the claimant's application for benefits, she 
remarried on May [redacted], 1980.  The claimant was born on August 
15, 1920.  Therefore, the claimant was 59 years old at the 
time of her remarriage, and qualified for benefits under the 
language of the Act.  

However, the claimant's application for benefits was not 
received by VA until December 16, 2004.  The language of the 
amendment, as enacted by Congress, limited eligibility for 
reinstatement of DIC benefits to remarried spouses who 
submitted an application for benefits to the Secretary of VA 
no later than the end of the one-year period beginning on the 
date of the enactment of this Act.  The amendment was enacted 
on December 16, 2003.  According to VA regulation, this means 
that the application for such benefits must be submitted to 
VA before December 16, 2004.  The claimant's application was 
received on December 16, 2004, as indicated by a VA date 
stamp on the application.

The claimant has argued that she signed her claim for 
reinstatement of DIC benefits on December 1, 2004, and 
submitted them to the Winnebago County Department of Veterans 
Services in Wisconsin before the deadline.  A letter to VA 
from Winnebago County Department of Veterans' Services dated 
May 17, 2006 indicated that upon receipt of the claimant's 
application in December 2004, they then mailed the forms to 
the claimant's State Service Organization Representative on 
December 7, 2004, who then delayed mailing the application to 
VA for unknown reasons.  

According to the claimant, since her application was received 
by the local and state service organizations on time, her 
application should be viewed as timely under the law.  
Essentially, the appellant has argued that her claim for 
reinstatement of DIC benefits was received past the deadline 
due to circumstances outside of her control.  This argument 
is in error, however, in that a local office is run by state 
and county officials.  The DIC benefits being sought by the 
claimant are Federal benefits.  The local officials are not 
agents of the Federal government, and receipt of the 
claimant's application by them does not satisfy the 
requirements of Pub. L. No. 108-183.  The appellant relied on 
a Winnebago County, Wisconsin employee to file her claim for 
reinstatement of DIC benefits in a timely fashion.  This 
employee is not a VA employee, and as such, is not an 
adversary to these proceedings.  According to the Court, 
equitable tolling of a limitations period is not warranted 
when a claimant relies on a non-adversarial party to their 
detriment.  See Leonard v. West, 12 Vet. App. 554, 528-29 
(1999); see also Irwin v. Dep't of Veteran's Affairs, 498 
U.S. 89, 111 (1990); Bailey v. West, 160 F.3d 1360 (1998).  

In an attempt to satisfy the appellant's claim, the Board has 
also considered whether any document of record could be 
viewed as an informal claim submitted by the veteran in 
support of reinstating her DIC benefits prior to December 16, 
2004.  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  See 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Such an informal 
claim must still identify the benefit sought.  Upon receipt 
of an informal claim, if the formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.  

Review of the record establishes that no informal claims were 
submitted to VA prior to the claimant's claim to reopen that 
was received on December 16, 2004.  Therefore, 38 C.F.R. § 
3.155 is not applicable to the present case.  

Additionally, the Board has taken into consideration the 
regulations governing receipt of claims following weekends or 
holidays.  When computing the time limit for filing a 
document, when the time limit would expire on a Saturday, 
Sunday or legal holiday, the next succeeding legal work day 
will be included.  38 C.F.R. § 20.305 (2007).  38 C.F.R. § 
20.306 lists the legal holidays.   
However, review of the 2004 calendar indicates that December 
15, 2004, the last day a claimant could have submitted an 
application for DIC benefits under Pub. L. No. 108-183, was 
on a Wednesday and was not one of the legal holidays.  See 
38 C.F.R. § 20.306.  Therefore, no other date of receipt is 
applicable under these regulations.  

As a final matter, the Board has also considered whether 38 
C.F.R. § 20.305(a) (the "mailbox rule") is applicable.  The 
mailbox rule provides that a response postmarked prior to the 
expiration of the applicable time limit will be accepted as 
having been timely filed.  38 C.F.R. § 20.305(a).  In the 
event that the postmark is not of record, the mailbox rule 
applies and the postmark date will be presumed to be 5 days 
prior to the date of receipt of the document by VA.  In 
calculating this 5 day period, Saturdays, Sundays, and legal 
holidays will be excluded.  

However, the statutory mailbox rule is not applicable in the 
present case.  According to 38 C.F.R. § 20.305, this rule is 
applicable to the rules of practice before the Board, and is 
used to determine whether a document for substantive appeal 
purposes is timely.  The statutory "prior to December 16, 
2004" deadline was set by Congress, and regulations 
governing the Board do not have the authority to change dates 
prescribed by Congress.  As such, 38 C.F.R. § 20.305 is of no 
application in the present case.  

In addition to this regulatory mailbox rule, there is a 
common law mailbox rule, which creates a presumption that a 
document was received by the intended recipient where 
evidence shows that the document was delivered into the 
custody of the United States Postal Service.  Savitz v. 
Peake, No. 2007-7239, slip op. at 5-6 (Fed. Cir. Mar. 8. 
2008).  This rule, in contrast to the statutory mailbox rule, 
creates only a presumption that the document was received and 
does not create any presumption as to when the document was 
received.  Id.  Therefore, since there is no disputing that 
the document was received, the common law mailbox rule is 
also of no assistance to this claim.  
Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim must be denied.


ORDER

Termination of Dependency and Indemnity Compensation (DIC) 
benefits was proper.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


